JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00752-CV

                     THERESA CHINYERE ONWUEGBUCHU
                   AND INNOCENT C. ONWUEGBUCHU, Appellants

                                             V.

              CITYWIDE ATM, INC. D/B/A CITYWIDE ATM, Appellee

Appeal from the County Civil Court at Law No. 3 of Harris County (Tr. Ct. No. 1030284)

       Appellants, Theresa Chinyere Onwuegbuchu and Innocent C. Onwuegbuchu, have
neither established indigence nor paid, or made arrangements to pay, all the required fees.
Further, appellants have not paid or made arrangements to pay the fee for preparing the
clerk’s record. After being notified that this appeal was subject to dismissal, appellants did
not adequately respond. It is therefore CONSIDERED, ADJUDGED, and ORDERED
that the appeal be dismissed.

       It is further ORDERED that appellants pay all costs incurred by reason of this
appeal. It is further ORDERED that this decision be certified below for observance.

Judgment rendered December 30, 2014.

Judgment rendered by panel consisting of Justices Jennings, Bland, and Massengale.